Exhibit 10.5

 

HANGER, INC.

Restricted Stock Unit Agreement for Executives

 

THIS AGREEMENT (this “Agreement”) is made by and between HANGER, INC., a
Delaware corporation (the “Company”), and the employee (the “Employee”)
identified on the Company’s online electronic list of persons to whom a grant of
restricted stock units has been made by the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to award to the Employee restricted stock units
relating to the Company’s common stock, par value $.01 per share (the “Common
Stock”), under the Company’s 2016 Omnibus Incentive Plan (the “Plan”) in
consideration for the Employee’s service to the Company and its Affiliates.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do agree as
follows:

 

1.                                      Award of Restricted Stock Units. 
Subject to the terms and conditions of this Agreement and the Plan, the Employee
is granted restricted stock units relating to the number of shares of Common
Stock as set forth on the Company’s online electronic list as being granted to
the Employee (hereinafter such units are referred to as the “Restricted Stock
Units”) as of the date shown on the Company’s online electronic list as being
the date of grant to the Employee (the “Grant Date”).

 

2.                                      Restricted Stock Units Non-Assignable
and Non-Transferable.  Each Restricted Stock Unit and all rights under this
Agreement shall be non-assignable and non-transferable other than by will or the
laws of descent and distribution in accordance with the Plan and may not be
sold, pledged, hypothecated, assigned or transferred, except only as to such
shares of Common Stock, if any, which have been issued in settlement of the
Restricted Stock Units upon vesting pursuant to the terms of the Plan and this
Agreement.  The foregoing prohibition against transfer or assignment, together
with the obligation to forfeit the Restricted Stock Units upon termination of
service with the Company and/or its Affiliates as set forth in Section 3 of this
Agreement, are herein collectively referred to as the “Forfeiture
Restrictions.”  The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of the Restricted Stock Units.

 

3.                                      Termination of Employment.  In the event
of termination of the employment of the Employee with the Company or its
Affiliates, any Restricted Stock Units that have not vested as of the date of
such termination shall vest if and to the extent required by the provisions of
the Employee’s Employment Agreement with the Company.  Any Restricted Stock
Units that do not so vest upon the Employee’s termination of employment shall be
forfeited and cancelled as of the date of such termination of employment.

 

4.                                      Vesting of Restricted Stock.  Subject to
Section 3, the Restricted Stock Units are subject to vesting at the rate of
twenty-five percent (25%) of the total number of Restricted Stock Units subject
to this Agreement on each of the first four anniversaries of the Grant Date,

 

--------------------------------------------------------------------------------


 

provided that the Employee has been continuously employed by the Company and/or
its Affiliates from the Grant Date through each such anniversary of the Grant
Date.

 

5.                                      Issuance of Shares.  As soon as
practicable (but not more than thirty (30) days) after Restricted Stock Units
vest under this Agreement (subject to any six-month delay to the extent required
to comply with the provisions of Code Section 409A applicable to specified
employees), the Company shall issue a number of shares of Common Stock to the
Employee equal to the number of Restricted Stock Units that have vested.  The
Company shall issue a certificate or certificates evidencing such shares of
Common Stock in the name of the Employee or shall make an appropriate book
entry.

 

6.                                      Limitation of Rights.

 

(a)  No Right to Continue as an Employee.  Neither the Plan nor the grant of the
Restricted Stock Units shall constitute or be evidence of any agreement or
understanding, express or implied, that the Employee has a right to continue as
an employee of the Company or any of its subsidiaries for any period of time, or
at any particular rate of compensation.

 

(b)  No Stockholder’s Rights as to Restricted Stock Units.  The Employee shall
have no rights as a stockholder with respect to the shares of Common Stock
subject to Restricted Stock Units granted hereunder until the date such shares
are issued to the Employee, and no adjustment will be made for any dividends or
other rights for which the record date is prior to the date of the vesting of
the Restricted Stock Units.  After Restricted Stock Units have vested, the
Employee will be entitled to receive shares of Common Stock subject to the
Restricted Stock Units that have vested and shall be entitled to receive a
payment equal to any dividends or other rights for which the record date is on
or after the vesting of the Restricted Stock Units.

 

(c)  Restrictions on Sales of Shares.  By accepting the grant of the Restricted
Stock Units, the Employee agrees not to sell any shares of Common Stock acquired
in connection with the Restricted Stock Units other than as set forth in the
Plan and at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters do not prohibit a sale.

 

7.                                      Taxes.  The Employee (and not the
Company or any Affiliate) shall be responsible for the Employee’s federal,
state, local or foreign tax liability and any of the Employee’s other tax
consequences that may arise as a result of the transactions contemplated by this
Agreement.  The Employee shall rely solely on the determinations of the
Employee’s own tax advisors or the Employee’s own determinations, and not on any
statements or representations by the Company or any of its agents, with regard
to all such tax matters.  To the extent that the receipt, vesting or settlement
of the Restricted Stock Units, or other event, results in income to the Employee
for federal, state or local income tax purposes, the Employee shall deliver to
the Company or its Affiliate at the time the Company or its Affiliate is
obligated to withhold taxes in connection with such receipt, vesting, settlement
or other event, as the case may be, such amount as the Company or its Affiliate
requires to meet its withholding obligation under applicable tax laws or
regulations, and if the Employee fails to do so, the Company shall not be
obligated to deliver any shares of Common Stock to the Employee and shall have
the right and authority to

 

--------------------------------------------------------------------------------


 

deduct or withhold from other compensation payable to the Employee an amount
sufficient to satisfy its withholding obligations.

 

8.                                      Incorporation by Reference.  The terms
of the Plan to the extent not stated herein are expressly incorporated herein by
reference and in the event of any conflict between this Agreement and the Plan,
the terms of the Plan shall govern, control and supersede over the provisions of
this Agreement.  Capitalized terms used in this Agreement and not defined shall
have the meanings given in the Plan.

 

All of the terms and conditions of this Agreement are hereby confirmed,
ratified, approved and accepted by the Company and by the Employee, who has
accepted this Agreement and its terms pursuant to Employee’s electronic
submission of Employee’s confirmation of this Agreement in accordance with the
instructions contained on the online website maintained for the benefit of the
Company for grants of restricted stock units by the Company.

 

--------------------------------------------------------------------------------